     Case 2:18-cv-02321-JCM-NJK Document 15 Filed 12/31/18 Page 1 of 2



1    Glen J. Lerner, Esq.
     Nevada Bar No. 4314
2    Randolph L. Westbrook, Esq.
     Nevada Bar No. 12893
3    GLEN LERNER INJURY ATTORNEYS
     4795 South Durango Drive
4    Las Vegas, Nevada 89147
     Telephone: (702) 877-1500
5    Facsimile: (702) 307-5762
     E-mail: glerner@glenlerner.com
6    Attorneys for Plaintiffs
7
                                    UNITED STATES DISTRICT COURT
8
                                      DISTRICT OF NEVADA, NEVADA
9

10   ABADJIAN, SOSSY, et al.,
                                                             Case No. 2:18-cv-02321-JCM-NJK
11                          Plaintiffs,
            v.
12                                                           STIPULATION AND ORDER TO EXTEND
     TEVA PARENTERAL MEDICINES, INC.,                               BRIEFING SCHEDULE
13   formerly known as SICOR
     PHARMACEUTICALS, INC.; SICOR, Inc., a
14   Delaware Corporation; BAXTER
     HEALTHCARE CORPORATION, a Delaware
15   Corporation; McKESSON MEDICAL-
     SURGICAL INC., a Delaware
16   Corporation.
17                          Defendants
18          IT IS HEREBY STIPUALTED AND AGREED, by and between the Parties through their
19
     attorneys identified below, that the briefing schedule for Defendants’ Motion to Dismiss, specifically the
20
     Opposition and Reply briefing, be stayed until two weeks after the Court’s resolution of Plaintiffs’
21
     (impending) Motion to Remand, presently due by January 9, 2019.
22
     ...
23

24   ...

25   ...

26   ...
27
     ...
28
     ...

                                                         1
     Case 2:18-cv-02321-JCM-NJK Document 15 Filed 12/31/18 Page 2 of 2



1           In light of Plaintiffs’ Opposition to Defendants’ Motion to Dismiss presently being due on
2
     December 31, 2018, and a Reply brief being due shortly thereafter, the Parties believe that judicial
3
     economy warrants the Court’s staying the Motion to Dismiss briefing schedule so that the Court can
4
     resolve the (impending) Motion to Remand (and either confirm or deny the Court’s jurisdiction in this
5
     matter) before undertaking the resolution of Defendants’ Motion to Dismiss.
6

7
     GLEN LERNER INJURY ATTORNEYS                          HYMANSON & HYMANSON

8
   /s/ Glen J. Lerner                                      /s/ Philip M. Hymanson
 9
   Glen J. Lerner, Esq.                                    Philip M. Hymanson, Esq.
   Nevada Bar No. 4314                                     Nevada Bar No. 2253
10
   Randolph L. Westbrook, Esq.                             Henry Joseph Hymanson, ESQ.
   Nevada Bar No. 12893                                    Nevada Bar No. 14381
11
   4795 South Durango Drive                                8816 Spanish Ridge Avenue
   Las Vegas, Nevada 89147                                 Las Vegas, NV 89148
12
   Attorneys for Plaintiffs                                Attorneys for Defendants

13
                                                   ORDER
14
            IT IS SO ORDERED.
15
                  January 3, 2019.
            DATED this        day of                       , 2018.
16

17

18
                                                  UNITED
                                                  UNITEDSTATES
                                                         STATESMAGISTRATE  JUDGE
                                                                DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28



                                                       2
